Mr. Chief Justice Del Toro,
dissenting.
My dissent is not based on any view that I might entertain that the brief of the appellant conforms to the Rules of this court or that the party who was not notified of the appeal is not a necessary party. On the contrary, I entirely agree that the brief is defective and that perhaps there has been a failure to notify a really necessary party. But in spite of this it is my opinion that the appeal should not be dismissed for the present. As has been done on other occasions, the appellant in the present ease should be given an opportunity to correct the defects in his brief, and the determination of the question as to the lack of notice should be postponed until the appeal is considered on its merits, because it could then be decided with more certainty whether the appellees are right in their contention that there had been a failure to notify a necessary party or whether the appellant is right in claiming that the party that was not served is not a necessary party to the suit.